Citation Nr: 1241637	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-38 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Propriety of termination of VA disability compensation from May [redacted], 2006, through January 8, 2007.  

2.  Propriety of reduction of VA disability compensation to the 10 percent rate effective July 18, 2007.  


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from April 2000 to October 2001.

This appeal arises to the Board of Veterans' Appeals (Board) from March and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A March 2008 rating decision terminated VA disability benefits effective May [redacted], 2006, through January 8, 2007, based on fugitive felon status.  A June 2008 rating decision reduced a prior 30 percent rating to 10 percent effective July 18, 2007.  The Veteran appealed the propriety of such termination and reduction, including the effective dates thereof.


FINDINGS OF FACT

1.  On May [redacted], 2006, a bench warrant was issued by an Arizona State Court for a probation violation, which, for VA compensation purposes, placed the Veteran in fugitive felon status.

2.  The Veteran was arrested and taken into custody, pursuant to the bench warrant, on July [redacted], 2006. 

3.  On December [redacted], 2006, another bench warrant was issued by an Arizona State Court for a probation violation, which again placed the Veteran in fugitive felon status.

4.  Pursuant to the December 2006 bench warrant, the Veteran was re-arrested on January [redacted], 2007, and taken into custody.

5.  The Veteran was a fugitive felon, for VA compensation purposes, from May [redacted]to July [redacted], 2006, and from December [redacted], 2006, to January [redacted], 2007.

6.  On May 18, 2007, the Veteran was convicted of a felony and incarcerated for a period exceeding 60 days.

7.  After proper notice was given, the RO reduced the Veteran's disability compensation to the 10 percent level effective July [redacted], 2007. 



CONCLUSIONS OF LAW

1.  Termination of VA disability compensation due to fugitive felon status from May [redacted] through July [redacted], 2006, and from December [redacted] through January [redacted], 2007, is proper.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5103, 5313 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.665 (2012). 

2.  The criteria for termination of VA disability benefits from July 22 through December 13, 2006, and from January 3, 2007, due to fugitive felon status, are not met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5103, 5313 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.665 (2012).

3.  The reduction of the Veteran's disability compensation benefits to the 10 percent level effective July 18, 2007, due to incarceration for a felony conviction is proper.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5103, 5313 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.105, 3.665 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the notice requirements set forth above are not required because the issues presented involve 38 U.S.C.A. § 5313 and other VA regulations that contain their own specific notice provisions.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining pertinent evidence when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all necessary records from Arizona law enforcement, state court, and state correctional facility authorities.  The claimant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Termination of VA Disability Benefits Due to Fugitive Felon Status

Service connection has been in effect for asthma, rated 30 percent, since October 2001. Since October 2001, the Veteran was convicted of a felony in an Arizona state court and received a sentence of probation.  On May [redacted], 2006, an Arizona state court issued a bench warrant for the Veteran's arrest for a probation violation.  The "bench warrant," as issued by the court, commanded a peace officer to arrest the defendant and bring him/her before the bench.  

A peace officer certified by affidavit that on July [redacted], 2006, he/she executed the bench warrant and arrested the Veteran.  Thus, on July [redacted], 2006, this arrest removed the Veteran from fugitive felon status, as the arrest warrant was executed, he was taken into custody, and he was brought before the bench. 

On December [redacted], 2006, an officer of the court issued a second bench warrant for a probation violation.  On January [redacted], 2007, the Veteran was re-arrested pursuant to that arrest warrant.  Again, a peace officer certified, by affidavit, that he/she executed the warrant by arresting the Veteran on January [redacted], 2007.  Thus, on January [redacted], 2007, the arrest again removed the Veteran from fugitive felon status, as the warrant was executed, he was taken into custody, and brought before the bench. 

The Veteran again appeared in court on January 9, 2007.  The record does not indicate the nature of that court appearance; however, on that date, the RO removed the Veteran's fugitive felon status and resumed payment of VA disability benefits.  

As noted in the introduction, in a March 2008 rating decision, the RO terminated the Veteran's VA disability payments from May [redacted], 2006, through January 8, 2007, because the RO deemed that the Veteran had been in fugitive felon status during that entire time.  

A Veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  38 U.S.C.A. § 5313B (West 2002).  The implementing regulation, 38 C.F.R. § 3.665(n) (2011), provides:

(1) Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or DIC [Dependency and Indemnity Compensation] is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon.

(2) For the purposes of this section, the term fugitive felon means a person who is a fugitive by reason of:

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, which is a felony under the laws of the place from which the person flees; or

(ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law. 

(3) For purposes of paragraph (n) of this section, felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.

(4) For purposes of paragraph (n) of this section, the term dependent means a spouse, surviving spouse, child, or dependent parent of a veteran.

VA's Adjudication Procedure Manual provides additional guidance with respect to fugitive felons.  See M21-1MR, Part X, Chapter 16 (2010).  Under those guidelines, a beneficiary of VA benefits, who is the subject of a valid outstanding felony arrest warrant, is presumed to be a fugitive felon for VA purposes.  See M21-1MR, Pt X, Ch. 16.1c. 

The Veteran further claimed, in a January 2008 letter to the RO, that from July 2006 to November 2006 he could not have been in a fugitive status because he was incarcerated by the Maricopa County Sheriff during that time.  The Board finds merit in this argument and concludes that although an individual would be considered a fugitive felon if he qualified under the provisions of 38 C.F.R. § 3.665(n) (2) (ii), for violating a condition of probation or parole imposed for commission of a felony under the Federal or State law, one cannot be a fugitive where one is currently in custody and/or where the bench warrant that created the fugitive status has been executed and is no longer valid.  Authority for this conclusion is clearly set forth, as noted above, at VA's Adjudication Procedure Manual, M21-1MR, Part X, Chapter 16, which states that fugitive felon status arises from a "valid outstanding felony arrest warrant."  An arrest warrant that has been executed is no longer an "outstanding" warrant.  

Black's Law Dictionary (8th ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  

VA's General Counsel has noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which bars fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 07-02.  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e) (4) (A).

In his substantive appeal, the Veteran argued that he did not know that an arrest warrant had been issued and, had he known, he would have taken immediate steps to extinguish the warrant.  The Court addressed similar circumstances and found no merit in that argument.  

In Mountford v. Shinseki, 24 Vet. App. 443 (2011), the Court determined: (1) that an adjudication of guilt is not required under 38 U.S.C. § 5313B (b) (1) (B) for a veteran to be considered a fugitive felon; and, (2) that actual knowledge that a warrant had been issued is irrelevant and not part of the statutory requirement.  However, while the above is the majority holding of the Mountford Court and therefore a mandatory authority with respect to Board decisions, in a dissenting opinion, Chief Judge Kasold wrote: 

     Indeed, a fugitive is "[a] person who flees or escapes; a refugee."  Black's Law Dictionary 741 (9th ed. 2009); see also Webster's II New College Dictionary 451 (3rd ed. 2001) (defining "fugitive" as "[f]leeing, as from the law").  It is self-evident that one must have some knowledge of being wanted in order to be fleeing, and this is the understanding encoded in other provisions of Federal law.  See, e.g., 28 U.S.C. § 2466 (entitled "fugitive disentitlement," and providing that a person forfeits the use of the U.S. courts if he, inter alia, leaves the jurisdiction of the United States "after notice or knowledge of the fact that a warrant or process has been issued for his apprehension"); 18 U.S.C. § 921(a)(15) ("The term 'fugitive from justice' means any person who has fled from any State to avoid prosecution for a crime or to avoid giving testimony in any criminal proceeding.").

Mountford v. Shinseki, 24 Vet. App. 443, 453 (2011).

Incidentally, in the Mountford case, the RO did restore VA disability payments on the date that the arrest warrant was served.  The Court stated: 
      
      ...On July 31, 2006, VA first learned that the warrant was served on May 25, 2004...In August 2006, based on the newly obtained evidence, the Togus RO found that Mr. Mountford had wrongfully received benefits from December 27, 2001, to May 25, 2004, because of his fugitive felon status...

Id. at 445-46.

Accordingly, the Board finds that in the instant case the Veteran was a fugitive felon due to outstanding bench warrants, but only for the time that those bench warrants remained outstanding.  This includes the following two periods: from May [redacted], 2006, to July [redacted], 2006; and, from December [redacted], 2006, to January [redacted], 2007, as these were the dates in which outstanding bench warrants existed.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the appeal for restoration of disability compensation for the periods from July 22 through December 13, 2006, and again beginning on January 3, 2007, must be granted.  

Reduction of VA Disability Benefits Due to Incarceration

A felony is any offense punishable by death or imprisonment for a term exceeding 1 year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  38 C.F.R. § 3.665(b) (2012).  A person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a) (1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.665(a) (2012).  

VA will inform a person whose benefits are subject to this reduction of the rights of his dependents to an apportionment while he is incarcerated, and the conditions under which payments to him may be resumed upon release from incarceration.  38 C.F.R. § 3.665(a).  No award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  38 C.F.R. §§ 3.103(b) (2), 3.105(h) (2012). 

Subsection 3.665(a) applies to (1) a person serving a period of incarceration for conviction of a felony committed after October 7, 1980; (2) a person serving a period of incarceration after September 30, 1980 (regardless of when the felony was committed) when the following conditions are met: (i) he was incarcerated on October 1, 1980; and (ii) an award of compensation was approved after September 30, 1980; and (3) a veteran who, on October 7, 1980, was incarcerated in a Federal, State, or local penal institution for a felony committed before that date, and who remains so incarcerated for a conviction of that felony as of December 27, 2001.  38 C.F.R. § 3.665(c). 

In the case of a Veteran with a service-connected disability rated at 20 percent or more (as in the instant case), the Veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  If a disability evaluation is less than 20 percent, the Veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665 (d).

In VAOPGCPREC 5-2006, VA's General Counsel held that 38 U.S.C.A. § 5313 limits the payment of compensation to any person who is incarcerated in a Federal, State, or local penal institution for a period greater than 60 days for conviction of a felony.  Incarceration in a correctional facility owned and operated by a private corporation pursuant to a contract with a State department of corrections responsible within a State for the incarceration of convicted felons is incarceration in a State penal institution within the meaning of section 5313.  

In March 2008, the RO became aware that the Veteran had been convicted, on May 18, 2007, for a felony and was incarcerated from that time.  The RO notified the Veteran in a March 2008 letter that he had 60 days to respond and submit additional evidence to show that a reduction in disability compensation to $115.00 per month should not be made.  

Due to the Veteran's incarceration for a felony, in a June 2008 rating action, the RO reduced his compensation benefits to the 10 percent level, pursuant to the provisions of 38 C.F.R. § 3.665 effective July 18, 2007, which is 61 days following the commencement of incarceration after conviction.  The Veteran has not disagreed with the salient facts of this reduction.  

In reviewing the evidence of record, there is nothing to suggest that the Veteran was not incarcerated for a felony within the meaning of 38 C.F.R. § 3.665.  Accordingly, the reduction of the Veteran's disability compensation benefits due to incarceration was proper. 38 C.F.R. § 3.665.  Because the reduction due to incarceration for a felony was proper, the appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Restoration of disability compensation from May [redacted], 2006, to July [redacted], 2006; and, from December [redacted], 2006, to January [redacted], 2007, is denied.  

Restoration of disability compensation from July 22 through December 13, 2006, and again beginning on January 3, 2007, is granted, subject to the laws and regulations governing payment of monetary benefits.  

Restoration of disability compensation at the 30 percent level from July 18, 2007, is denied. 
____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


